DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0282169) in view of Rahman et al. (CN204044660).
Regarding claim 1:  Chen discloses an electronic device comprising: a sensor (206) configured to be urged to a test part side of an examinee (216) and to be able to detect pulsation at the test part, a controller configured to control the sensor assembly to move to a position of the sensor at the test part based on pulsation at the test part detected by the sensor to take blood pressure measurements [0034, 0040, 0043].  
Regarding claim 2:  Chen discloses the controller determines a position of the sensor at the test part based on pulsation at the test part detected by the sensor [0029-0030, 0040, 0043].
Regarding claim 3:   Rahman discloses the notifier notifies information for a position of the sensor at the test part by stimulating at least any one of a visual sense, an auditory sense, and a tactile sense of the examinee [0068].  It would have been obvious to utilize a notifier as taught by Rahman in a device as disclosed by Chen to effectively provide an indication to the user that the sensed information has occurred.
Regarding claim 4:  Chen discloses the sensor is urged to the test part by elasticity of elastic member, and the elastic member (307) is deformable according to pulsation at the test part [0032].
Regarding claim 5:   Chen discloses the elastic member (307) is elastically deformed to such an extent that the sensor can detect pulsation at the test part [0032].
Regarding claim 6:   Chen discloses the sensor detects pulsation at the test part as a part of a rotational motion centering on a predetermined axis [0040].

Regarding claim 8:  Chen discloses the sensor detects pulsation at the test part as rotational motion in three axes [0040].
Regarding claim 10:  Chen discloses the controller determine a position of the sensor at the test part based on pulsation at the test part detected as a part of a rotational motion centering on the predetermined axis [0040].
Regarding claim 11:   Chen discloses the controller determines that a position of the sensor at the test part is appropriate when a signal based on pulsation at the test part detected as a part of a rotational motion centering on the predetermined axis is within a predetermined range [0040].
Regarding claim 12: Chen discloses the predetermined axis is an axis in a direction perpendicular to a surface of the test part [0040].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0282169) in view of Rahman et al. (CN204044660) as applied to claim 6 above and further in view of Aoshima et al. (US 2017/0360368).
Regarding claim 9:  Neither Chen nor Rahman disclose the sensor is a gyro sensor.  Aoshima discloses a biological information processing device comprising a gyro sensor [0067-0068].  It would have been obvious to utilize different sensor, including a gyro sensor, for providing the motion associated with the user’s body as taught by Aoshima in a device as disclosed by Chen in view of Rahman to accurately sense the location data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Machida et al. (US 2017/0251930) discloses a biological information measurement device.
-Sampson (US 2015/0366518) discloses a health parameter measuring device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        3/25/22